1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 2-4,7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eto (U.S. 2016/0313674).
	Eto teach a toner cartridge 30 (see Fig.s 8-9 (A-C)) including a casing 31 extending in a predetermined direction and storing toner therein, the casing having a first opening 30P for allowing toner to be discharged; a shutter 32; a first protrusion 311 or 312 located at one end of the casing in the predetermined direction; when the casing is mounted to a developer device 20 mounting portion 20H, the casing is pivotable between a first position where the shutter is closing the opening (Fig.11C) and a second position where the shutter opens the opening (Fig.11D).
	Regarding claims 3-4, the first opening 30P and the shutter 32 are located near to an end portion of the casing in the predetermined direction as seen in Fig.9A (shutter 32 covering the opening 30P).
	Regarding claims 7-9, a lock member 32B4 locks the shutter relative to the casing (par. 112) and unlocks the shutter when it is mounted when a portion of the developing device 206 contacts a release portion 32B2 to unlock the lock member 32B4 (par. 114).
	Regarding claim 10, when the toner cartridge is mounted to the developing device the casing is pivotable between the first and second position relative to the shutter.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (U.S. 2016/0313674) in view of Tanaka (U.S. 2014/0376971).
	Eto taught supra discloses most of what is claimed except the shutter having an opening to allow toner to flow out of the casing. Tanaka teach a developing cartridge having an opening 30a – 30c which are covered by shutters 32a, 33a which having openings 32c, 33c so as to overlap the cartridge openings in order to close or open the flow of toner material out of the developing container (Fig. 1a,1b, par.29-34). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Eto’s shutter so as to having an opening in the shutter itself because less movement of the shutter would be necessary in order to open the developer cartridge opening (i.e. the shutter would not have to be moved entirely out of the way of the cartridge opening) thus conserving space within the image forming apparatus. 


4.	Claims 6,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, the shutter having the first protrusion is not taught or suggested by the prior art of record.
	Regarding claim 11, a second protrusion located at another end of the casing from the first protrusion, the toner casing is pivotable relative to the first and second protrusion is not taught or suggested by the prior art of record.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852